Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1 and 3-10 are allowed over the closest prior art of record. Tanaka (JP 2007-027536) is considered the closest prior art.
Regarding Claim 1, Takakuwa  (JP’536) teaches a film forming method comprising: aerosolizing (generating a mist carried by carrier gas; e.g. particle size of 0.2 micron) a raw material liquid including a film forming material [0007, 0002, 0017]; supplying the aerosol to a base material [0009]; and forming a film of the film forming material on the base material, wherein the base material has, on a film forming surface, a liquid-repellent region [0008] which has liquid repellency to the raw material liquid and a lyophilic region which has lyophilicity to the raw material liquid (“positively charged mist is attracted to the substrate” and “the mist 300 deposited on the second region is repelled and moves onto the first region”) [0016]. 
JP’536 fails to teach either the relationship D>L or vibrating the base material at a frequency of 10 kHz or less. No other prior art which teaches or suggests the claimed combination of features has been identified as of the time of this Allowance. Therefore, Claim 1 is allowed. Claims 3-10 are allowed as depending from Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346. The examiner can normally be reached 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/Primary Examiner, Art Unit 1712